Citation Nr: 1207316	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extraschedular rating in excess of 10 percent for right knee chondromalacia and arthritis.

2.  Entitlement to an extraschedular rating in excess of 10 percent for left knee chondromalacia and arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1978 to July 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that continued 10 percent ratings for the right and left knee disabilities.  In August 2008, the matters were remanded for further development.  A March 2009 rating decision granted a temporary total (convalescent) rating for the right knee disability, effective May 14, 2004 to July 1, 2004.  A July 2009 Board decision denied schedular ratings in excess of 10 percent for the knee disabilities, and remanded for additional development the matters of entitlement to increased ratings on an extraschedular basis.


FINDING OF FACT

All symptoms and associated functional impairment of the Veteran's service-connected right and left knee disabilities are encompassed by the criteria for the schedular ratings assigned, and those criteria are not inadequate; an exceptional or unusual disability picture rendering the application of the regular schedular standards impractical is not shown. 


CONCLUSIONS OF LAW

1.  Referral of the matter of the rating for the Veteran's service-connected right knee disability for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.321 (2011).  

2.  Referral of the matter of the rating for the Veteran's service-connected left knee disability for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.321 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As is noted above, a [final] Board decision in July 2009 denied the Veteran schedular ratings in excess of 10 percent for his right and left knee disabilities, and what remains for consideration is whether referral for extraschedular consideration is indicated.  An October 2009 letter advised him generally of the type of information or evidence that impacts on the matter of entitlement to an extraschedular rating.  He has had ample opportunity to respond/supplement the record.  These issues were not readjudicated by a July 2011 supplemental statement of the case.  It is not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in May 2006, March 2009, and February 2011.  He did not respond to the October 2009 letter requesting him to identify the functional limitations due to his knees, and has not identified any pertinent evidence that is outstanding.  VA's duty to assist him in these matters is met.  

Legal Criteria, Factual Background, and Analysis

At the outset, it is again noteworthy that current appeal is limited to the question of whether referral for consideration of extraschedular ratings is warranted.  

Referral to the Director of the Compensation and Pension Service for a potential extraschedular rating may be made in exceptional cases where a case presents "such an exceptional or unusual disability picture with such related factors as marked interference with employability or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321; see Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-step analysis which provides additional guidance in determining whether referral for extraschedular consideration is appropriate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  

On March 2009 VA examination, the Veteran reported, (and it was so noted without comment by the examiner), that he had been unable to work due to his bilateral knee disability.  Notably, he had reported in October 2006 that because of the knee disabilities he was switching to doing more desk work (desk work would appear inconsistent with an allegation of inability to work due to knee disability).  

The March 2009 VA examination revealed that the Veteran had bilateral knee pain, worse on the left; and had associated swelling.  He stated that he experienced increased pain with weather changes and weight bearing.  He denied periods of flare-up.  He used a brace on his left knee which provided some relief.  His activities of daily living were unaffected.  Physical examination revealed a limping gait with a cane.  Right knee revealed mild effusion; range of motion was 0 to 140 degrees with patellofemoral crepitus throughout and pain; there was a positive patella grind test; there was no instability to varus or valgus stress; there was negative Lachman's.  Left knee range of motion was 0 to 140 degrees with crepitus and pain throughout; there was mild effusion; there was no instability to varus or valgus stress; Lachman's was negative.  It was noted that the only additional limitation following repetitive use was increased pain in both knees without further loss of motion.  There were no flare-ups.  There was no noted effect of incoordination, fatigue, weakness or lack of endurance on his joint function.  The examiner noted that the October 2003 X-rays revealed degenerative changes in both knees.  Bilateral knee degenerative joint disease and bilateral patellofemoral syndrome was diagnosed.  It was noted that the Veteran had moderate symptoms in both knees.  
On February 2011 VA examination, the Veteran reported pain in both knees rated as 7/10 on a good day that would increase to 10/10.  He complained of intermittent swelling, stiffness, clicking and popping bilaterally.  He complained of pain going up and down stairs.  He did not have flare-ups that incapacitated him, although he did have episodes of increased pain depending on the activity.  He had no episodes of locking; he had felt giving way, and had fallen two months prior.  He used a hinged neoprene knee support on the left knee; and no assistive devices for the right knee.  Walking was limited to approximately one-quarter mile.  Prolonged sitting caused increased stiffness in both knees.  His activities of daily living were not limited.  He reported that when he last worked as a truck driver he would have knee pain while driving his truck, and he had difficulty climbing in and out of the vehicle.  Physical examination revealed an antalgic gait; there was palpable crepitus in the entire arc of motion bilaterally.  He did not exhibit any additional loss due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion testing.  He complained of increased pain on repetitive motion testing.  Range of motion was 0 to 120 degrees with complaints of pain from 90 to 120 degrees.  There was a fair amount of muscle guarding in attempting to flex the knees beyond 120 degrees.  There was mild swelling bilaterally, but no heat or redness.  There was positive patellar grind bilaterally and tenderness to palpation in the peripatellar region.  Lachman's was negative.  The knees were stable to varus and valgus stress.  Anterior and posterior drawer, and McMurray's were negative.  The examiner opined that the Veteran's bilateral knee disability  renders him unemployable as a truck driver (as he had severe degenerative changes in both knees which made it very difficult and painful for him to flex and extend the knees, and would also have great difficulty in climbing in and out of the cab of a truck, as well as loading and unloading the cargo if it were needed).  However, the  bilateral knee disability did not preclude him from working in a sedentary position.

Under Thun, the initial step in a determination as to whether there should be referral for extraschedular consideration is a comparison between the levels of severity of symptoms shown with the schedular criteria for rating the disability.  Here, the schedular ratings endorsed by the Board's (final) July 2009 decision contemplated the symptoms shown and the associated functional limitations the Veteran and VA examiners have described.  Neither the evidence of record at the time of the July 2009 Board decision nor the report of the February 2011 VA examination (or any other evidence added to the record since July 2009) shows manifestations (or any associated functional impairment) not entirely encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not indicated.  

While the analysis needs not proceed any further, the Board also notes that the Veteran's bilateral knee disability picture does  not present related factors such as "marked interference with employment" or "frequent periods of hospitalization."  See  38 C.F.R. § 3.321(b)(1).  While the February 2011 VA examiner indicated that the Veteran's bilateral knee disability rendered him unemployable for his previous strenuous employment as a truck driver, he noted that the Veteran's bilateral knee disability would not preclude sedentary employment.  Furthermore, the record does not show that the Veteran has experienced frequent periods of hospitalization related to his bilateral knee disability.   Accordingly, referral for consideration of an extraschedular rating is not warranted.  


ORDER

The appeal seeking an extraschedular rating (in excess of 10 percent) for right knee chondromalacia and arthritis is denied.  

The appeal seeking an extraschedular rating (in excess of 10 percent) for left knee chondromalacia and arthritis is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


